BENEDICT, District Judge.
The article here in question, known as “Angostura Bitters,” cannot, in my opinion, be properly classified as a medicinal preparation, under the 5th section of the act of 1862. It is true, that it has been proved to be of some value as a remedy for some affections of the human body, such as diarrhoea, but it cannot be said to be prepared as a remedy or specific for disease, within the meaning of that .act Its principal and characteristic use has been shown to be in bar-rooms, as a flavoring extract for mixed drinks. That is the purpose for which it is prepared and sold. It is not ordinarily sold by druggists, or prescribed by physicians as a remedy, but is imported mostly by liquor dealers, and sold by them and by grocers. The fact that it has some medicinal properties, is not sufficient to entitle it to be considered as a. medicinal preparation, but its common, well-known, and principal mode of use. for which it is prepared and sold, must control its designation.
The judgment will, accordingly, be for the defendant